31 Mich. App. 175 (1971)
187 N.W.2d 480
PEOPLE
v.
GONIWICHA
Docket No. 9491.
Michigan Court of Appeals.
Decided February 25, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Thomas G. Plunkett, Prosecuting Attorney, and Frank R. Knox, Assistant Prosecuting Attorney, for the people.
Gerald M. Lorence, for defendant.
Before: QUINN, P.J., and McGREGOR and O'HARA,[*] JJ.
*176 PER CURIAM.
Originally charged with possession of narcotics, MCLA § 335.153 (Stat Ann 1957 Rev § 18.1123), defendant, on February 6, 1971, pleaded guilty to an added count of attempted possession of narcotics, MCLA § 750.92 (Stat Ann 1962 Rev § 28.287). He was sentenced and he appeals as of right.
Defendant contends it was error for his counsel not to have a copy of the presentence report. There is no indication in the record that a request was ever made by defense counsel to have or to see the presentence report. Additionally, if such a request had been made, the furnishing of the presentence report to defense counsel is a matter of judicial discretion. People v. Malkowski (1970), 25 Mich App 195.
The sentence imposed by the trial court was within statutory limits and there is no basis for defendant's present attack on that sentence. People v. Girard (1969), 18 Mich App 593. Defendant's present contention that he pleaded guilty under duress because he feared that his commitment under the Holmes Youthful Trainee Act[1] for a prior offense would prejudice his right to a fair trial is without merit.
Affirmed.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.
[1]  MCLA § 762.11 et seq. (Stat Ann 1970 Cum Supp § 28.853[11] et seq.).